Exhibit 10.1
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 17, 2009
          AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) among Eastman Kodak Company (the “Company”), Kodak Canada Inc.
(“Kodak Canada”), the Lenders (as defined in the Credit Agreement referred to
below) and Citicorp USA, Inc., as Agent (the “Agent”).
          PRELIMINARY STATEMENTS:
          1. The Company, Kodak Canada and the subsidiaries of the Company party
thereto have entered into the Amended and Restated Credit Agreement, dated as of
March 31, 2009 (the “Credit Agreement”), with the Lenders party thereto, the
Agent, Bank of America, N.A., as Syndication Agent and Citigroup Global Markets
Inc. and Banc of America Securities LLC, as Co-Lead Arrangers and Co-
Bookrunners. Capitalized terms not otherwise defined in this Amendment have the
meanings specified therefor in the Credit Agreement.
          2. The Company has requested the ability to issue up to $700,000,000
in aggregate principal amount of senior secured and/or senior unsecured Debt to
refinance its existing Convertible Notes and for other general corporate
purposes and in connection therewith, the Borrowers have requested certain
modifications to the Credit Agreement to permit the issuance of such Debt.
          3. The Required Lenders have agreed, subject to the terms and
conditions hereinafter set forth, to amend the Credit Agreement in response to
the Borrowers’ request as set forth herein.
          AGREEMENT:
          NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree as follows:
          SECTION 1. Amendment to Credit Agreement. Effective as of the date on
which the conditions precedent set forth in Section 2 have been satisfied or
waived, the Credit Agreement is hereby amended as follows:
     (a) Clause (d) of the definition of “Eligible Equipment” in Section 1.01 of
the Credit Agreement is hereby amended by inserting “, Liens permitted under
clause (x) of Section 5.02(a)” immediately after “Permitted Liens” in the second
line thereof.
     (b) The definition of “L/C Related Documents” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the reference to Section 2.06(b)(i)
therein with Section 2.06(c)(i).
     (c) The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended by renumbering clause (iv) thereof as clause (v) and
adding “(iv) all Intercreditor Agreements” immediately after clause
(iii) thereof.
     (d) The definition of “Permitted Collateral Liens” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the phrase “Eligible Inventory”
with “Eligible Equipment”.

1



--------------------------------------------------------------------------------



 



     (e) Section 1.01 of the Credit Agreement is amended by inserting the
following new definitions in their correct alphabetical order:
     “Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
September 17, 2009, among the Company, the Lenders and the Agent.
     “Amendment No. 1 Effective Date” means the “Amendment Effective Date” under
and as defined in Amendment No. 1.
     “Intercreditor Agreement” means, in connection with the issuance of any
Permitted Senior Debt secured by Collateral, an intercreditor agreement among
the Agent on behalf of the Secured Parties (as defined in each of the Security
Agreement and the Canadian Security Agreement), the agent or trustee in respect
of such Permitted Senior Debt, and the Loan Parties, on substantially the terms
set forth in Exhibit I hereto (or on terms that are no less favorable to the
Lenders than the terms set forth in Exhibit I hereto) or otherwise in form and
substance satisfactory to the Required Lenders.
     “Net Debt Proceeds” means, with respect to any issuance or incurrence of
any Permitted Senior Debt, the gross cash proceeds received by the Company and
its Subsidiaries in connection with such issuance or incurrence, net of
out-of-pocket expenses of the Company incurred in connection therewith,
including reasonable legal fees, broker’s and underwriter’s discounts and
commissions, accountants’ fees and other customary fees and expenses directly
related to such issuance or incurrence.
     “Permitted Senior Debt” means senior Debt of the Company in an aggregate
principal amount not to exceed $700,000,000 (plus any increase in the principal
amount thereof by the amount of any interest that is paid in kind pursuant to
the terms of the applicable Permitted Senior Debt Documents) issued or incurred
on or after the Amendment No. 1 Effective Date that (i) will not mature prior to
the date that is six months after the Extension Termination Date, (ii) has no
scheduled amortization or payments of principal, or mandatory or optional
conversions into cash (unless the Company has the election, pursuant to the
terms of such Debt, to settle in common stock any such mandatory or optional
conversions into cash), in each case prior to the date that is six months after
the Extension Termination Date (it being understood that change of control or
asset sale prepayment provisions shall not constitute scheduled amortization or
payments of principal for purposes of this clause (ii)) and (iii) subject to the
foregoing clauses (i) and (ii), has covenant, default, remedy and similar
provisions, and mandatory prepayment, repurchase, redemption and similar
provisions, in each case, on market terms (or on terms that are no less
favorable to the Company than market terms) for similar issuances of Debt by
issuers with similar creditworthiness as the Company at the time of the issuance
or incurrence of such Permitted Senior Debt (as reasonably determined by the
Company); provided that any such Debt shall constitute Permitted Senior Debt
only if, (a) before and after giving effect to the issuance or incurrence
thereof, no Default shall have occurred and be continuing, (b) to the extent
that such Permitted Senior Debt is to be secured by Liens pursuant to Section
5.02(a)(x), the Agent, the trustee or agent in respect of such Permitted Senior
Debt, and the applicable Loan Parties shall have executed and delivered an
Intercreditor Agreement in respect of such Permitted Senior Debt and such
Intercreditor Agreement shall have become fully effective in accordance with its
terms, (c) to the extent required pursuant to Section 2.22, the Net Debt
Proceeds of such Debt shall be deposited into the Permitted Senior Debt Cash
Collateral Account and administered in accordance with Section 2.22 and (d)

2



--------------------------------------------------------------------------------



 



Excess Availability as of the date of such issuance or incurrence of such Debt
shall not be less than $100,000,000; and provided further that, subject to
clauses (i), (ii) and (iii) of this definition of Permitted Senior Debt, all or
any portion of such Permitted Senior Debt may be convertible into common stock
of the Company, cash, or any combination thereof, on market terms for similar
issuances of convertible Debt by issuers with similar creditworthiness as the
Company at the time of the issuance or incurrence of such Permitted Senior Debt.
     “Permitted Senior Debt Cash Collateral Account” means a blocked deposit
account of the Company at Citibank, N.A., which account shall be (a) under the
sole dominion and control of the Agent (including the exclusive right of
withdrawal, collection and control by the Agent of all deposits, balances and
entitlements held in or credited to such account), (b) subject to an agreement
in form and substance reasonably satisfactory to the Agent, among Citibank,
N.A., as depositary bank, the Company and the Agent, providing for the exclusive
collection and control by the Agent of all deposits, balances and entitlements
held in or credited to such account subject to the terms of this Agreement and
(c) otherwise established in a manner reasonably satisfactory to the Agent.
     “Permitted Senior Debt Documents” means all loan agreements, indentures
(and supplements thereto), guarantees, security agreements and purchase
agreements, and any other agreements, instruments and documents, in each case
executed and delivered by the Company and/or any of its Subsidiaries in
connection with any Permitted Senior Debt.
     “Required Escrow Amount” has the meaning set forth in Section 2.22.
     (f) Section 2.06 of the Credit Agreement is hereby amended by
(i) renumbering clause (b) thereof as clause (c) and (ii) inserting the
following new clause (b) immediately after clause (a) thereof:
     “(b) [Reserved].”
     (g) Section 2.17 of the Credit Agreement is hereby amended by inserting “or
any Permitted Senior Debt” at the end thereof.
     (h) Section 2.18(e)(iii) of the Credit Agreement is hereby amended by
replacing the phrase “Section 2.18(i)” with “Section 2.18(h)”.
     (i) Article II of the Credit Agreement is hereby amended by adding the
following new Section 2.22:
     “SECTION 2.22. Escrow Amount. Upon the issuance or incurrence of any
Permitted Senior Debt (other than any interest that is paid in kind in respect
of Permitted Senior Debt), the Company shall transfer the Net Debt Proceeds of
such Debt, up to an aggregate amount equal to the then outstanding principal
amount of the Convertible Notes (such principal amount outstanding from time to
time, the “Required Escrow Amount”) to the Permitted Senior Debt Cash Collateral
Account to be held as additional Collateral. The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be the Agent’s standard terms
applicable to cash collateral accounts maintained with it. Any interest shall be
credited to such account from time to time and, so long as no Default shall have

3



--------------------------------------------------------------------------------



 



occurred and be continuing, shall be paid over by the Agent to the Company. Upon
the request of the Company, within one Business Day of such request, the Agent
shall transfer to the Company all or any portion of the funds held in or
credited to the Permitted Senior Debt Cash Collateral Account (i) to repay,
repurchase, redeem or otherwise satisfy the Convertible Notes, (ii) to repay or
prepay any Obligations or (iii) to be available to the Company for general
corporate purposes; provided that, before and after giving effect to any such
transfer pursuant to the foregoing clauses (i) or (iii), (x) no Default under
Section 6.01(a) or (e) or Event of Default shall have occurred and be
continuing, (y) the balance of the funds contained in or credited to the
Permitted Senior Debt Cash Collateral Account shall not be less than the
Required Escrow Amount as of the date of such transfer after giving effect to
any repayment, repurchase, redemption or other satisfaction of the Convertible
Notes on such date and (z) the Agent shall have received a certificate from a
Responsible Officer of the Company certifying compliance with the foregoing
clauses (x) and (y). Upon the occurrence and during the continuation of an Event
of Default, the Agent shall at the request of, or may with the consent of, the
Required Lenders, apply all or any portion of the funds held in or credited to
the Permitted Senior Debt Cash Collateral Account to the repayment or prepayment
of Advances or to any other Obligations that are then due and payable under the
Loan Documents. The Permitted Senior Debt Cash Collateral Account shall not be
subject to the provisions of Section 2.18.”
     (j) Section 4.01(c) of the Credit Agreement is hereby amended by adding the
following phrase at the beginning of clause (iv) thereof:
     “except for any notices that may be required pursuant to any applicable
Intercreditor Agreement,”
     (k) Section 4.01(p) of the Credit Agreement is hereby amended by inserting
“or permitted pursuant to Section 5.02(a)(x)” at the end thereof.
     (l) Section 5.02(a) of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (viii) thereof, (ii) adding the
word “and” and replacing the period with a comma immediately after clause
(ix) thereof and (iii) adding the following new clause (x) immediately after
clause (ix) thereof:
     “(x) Liens securing Permitted Senior Debt (and guarantees thereof permitted
under Section 5.02(d)(xviii)) on a second priority basis to the Liens securing
the Obligations, subject to the terms of any applicable Intercreditor
Agreement.”
     (m) Section 5.02(d)(xv) of the Credit Agreement is hereby amended and
restated to read as follows:
     “(xv) [Reserved].”
     (n) Section 5.02(d) of the Credit Agreement is hereby amended by
(i) replacing the period with a comma at the end of clause (xvi) thereof and
(ii) adding the following new clauses (xvii) and (xviii) immediately after
clause (xvi) thereof:
     “(xvii) Permitted Senior Debt; and

4



--------------------------------------------------------------------------------



 



     (xviii) Guarantees of any Subsidiary of the Company in respect of Permitted
Senior Debt; provided that (A) such Subsidiary shall have also provided a
guarantee of the Obligations substantially on the terms set forth in the
Guaranty and shall have become a Guarantor hereunder, which guarantee shall be
in full force and effect and (B) such Subsidiary shall have secured its
Obligations under the Loan Documents with Liens on its properties to the extent
required pursuant to Section 5.01(i) (notwithstanding that such Subsidiary may
otherwise be excluded by operation of Section 5.01(i)(i)) in respect of a
newly-acquired Material Subsidiary, with such Subsidiary being deemed to be a
newly-acquired Material Subsidiary for purposes thereof.”
     (o) Section 5.02(e) of the Credit Agreement is hereby amended by
(i) replacing the period at the end of clause (v) with a semicolon and
(ii) adding the following new proviso at the end of Section 5.02(e):
     “provided that, notwithstanding anything in this Section 5.02(e) to the
contrary, no such sale, conveyance, transfer, lease or other disposition of any
Collateral shall be permitted to the extent that such sale, conveyance,
transfer, lease or other disposition is not permitted pursuant to the terms of
any Permitted Senior Debt Document.”
     (p) Section 5.02(f) of the Credit Agreement is hereby amended by
(i) deleting the word “or” at the end of clause (v) thereof, (ii) adding the
word “or” and replacing the period with a semicolon immediately after clause
(vi) thereof and (iii) adding the following new clause (vii) immediately after
clause (vi) thereof:
     “(vii) as set forth in any Permitted Senior Debt Document, solely to the
extent that any such limitations or restrictions are no more restrictive than
those customarily found in issuances of high yield Debt by issuers with similar
creditworthiness as the Company at the time of the issuance or incurrence of
such Debt; provided that the foregoing shall not prohibit any provision in any
Permitted Senior Debt Document that restricts the Company from designating any
of its subsidiaries that holds material intellectual property or that engages in
specified businesses as an unrestricted subsidiary (i.e., a subsidiary
designated by the Company to be free of various covenant and other restrictions)
under such Permitted Senior Debt Document; and provided further that, in any
event, such restrictions or limitations (individually or taken as a whole) could
not reasonably be expected have a material adverse effect on the ability of the
Loan Parties to pay the Obligations.”
     (q) Section 5.02(h) of the Credit Agreement is hereby amended by
(i) deleting the word “and” and adding a comma at the end of clause
(iii) thereof, (ii) replacing the period with a comma immediately after clause
(iv) thereof and (iii) adding the following new clause (v) immediately after
clause (iv) thereof:
     “and (v) make cash payments in lieu of fractional shares upon the exercise
or conversion of any warrants, rights or options to acquire any shares of
capital stock of the Company. For the avoidance of doubt, the Company shall be
permitted to issue shares of its common stock in connection with any conversion
of its convertible Debt, upon the exercise of options or warrants or otherwise.”
     (r) Section 5.02(k)(i) of the Credit Agreement is hereby amended by
(i) adding the phrase “, convert into cash” after the word “defease” in each
instance that the word “defease” appears therein, (ii) adding “any Permitted
Senior Debt or,” immediately prior to the phrase “any

5



--------------------------------------------------------------------------------



 



public debt securities” in the second line thereof, (iii) deleting the word “or”
and adding a comma at the end of clause (C) thereof, (iv) replacing the
reference to “$10,000,00” in clause (D) thereof with “$10,000,000” and
(v) adding the following new clauses (E) and (F) immediately after clause
(D) thereof:
     “(E) conversion of convertible Debt into common stock of the Company, and
payments of cash in lieu of fractional shares upon any such conversion or (F) to
the extent that such prepayment, redemption, purchase, defeasance or other
satisfaction is made with Net Debt Proceeds; provided that (1) no Default under
Section 6.01(a) or (e) or Event of Default shall have occurred and be
continuing, (2) no amounts shall be due or outstanding in respect of the
Convertible Notes (unless funds in an amount not less than the Required Escrow
Amount are on deposit in the Permitted Senior Debt Cash Collateral Account) and
(3) the Agent shall have received a certificate from a Responsible Officer of
the Company certifying compliance with the foregoing clauses (1) and (2).”
     (s) Section 5.02 of the Credit Agreement is hereby amended by adding the
following new Section 5.02(l):
     “(l) Other Debt Covenants. The Company shall not, and shall not permit any
of its Subsidiaries, to enter into any agreement, instrument or other document
governing the terms of any Permitted Senior Debt which has (A) any financial
maintenance covenant or similar covenant or provision measuring the financial
condition, operating results or capitalization of the Company and/or any of its
Subsidiaries which is more restrictive on the Company or any of its Subsidiaries
than the corresponding covenant or provision contained in the Loan Documents or
(B) additional financial maintenance covenants or similar covenants or
provisions measuring the financial condition, operating results or
capitalization of the Company and/or any of its Subsidiaries which are not
contained in the Loan Documents, unless, in each case, the Loan Parties amend
the Loan Documents to contain such additional or more restrictive covenants or
similar provisions. The Required Lenders hereby consent to, and direct the Agent
(on behalf of the Lenders) to execute and deliver to the Loan Parties, any such
amendment, on terms and conditions satisfactory to the Agent. For the avoidance
of doubt, this Section 5.02(l) does not apply to financial performance
measurements that may be used to test compliance with any incurrence-based
covenants contained in any such agreement, instrument or other document (at the
time of any such incurrence).”
     (t) Section 6.01(c)(i) of the Credit Agreement is hereby amended and
restated to read as follows:
     “(i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.22, 5.01(d), 5.01(e), clauses (i) through
(vii) and (ix) of 5.01(h), 5.02 or 5.03, or”.
     (u) Section 6.01(d) of the Credit Agreement is hereby amended and restated
to read as follows:
     “(d) The Company or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal, or in
the case of Hedge Agreement Obligations, net amount of, at least $50,000,000 in
the aggregate (but excluding Debt outstanding hereunder) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity,

6



--------------------------------------------------------------------------------



 



required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to cause,
or to permit the holders or beneficiaries of such Debt (or a trustee or agent on
behalf of such holders or beneficiaries) to cause, with the giving of notice if
required, such Debt to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt to be made, in each case prior
to the stated maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or”
     (v) Article VIII of the Credit Agreement is hereby amended by adding the
following new Section 8.10:
     “SECTION 8.10. Intercreditor Arrangements. With respect to the issuance of
any Permitted Senior Debt that is permitted to be secured by Liens pursuant to
Section 5.02(a)(x), each of the Lenders hereby authorizes and directs the Agent
to enter into one or more Intercreditor Agreements on behalf of such Lender and
agrees that the Agent in its various capacities thereunder may take such actions
on its behalf as is contemplated by the terms of any such Intercreditor
Agreements. With respect to any Intercreditor Agreement executed and delivered
by the Agent in accordance with this Agreement, each Lender hereunder
(a) consents to any subordination of Liens provided for in such Intercreditor
Agreement, (b) agrees that it will be bound by and will take no actions contrary
to the provisions of such Intercreditor Agreement, (c) authorizes and instructs
the Agent to enter into such Intercreditor Agreement as Agent and on behalf of
such Lender and (d) agrees that the Agent may take such actions on behalf of
such Lender as is contemplated by the terms of such Intercreditor Agreement.”
          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date (the “Amendment Effective Date”) when, and only when,
each of the following conditions precedent shall have been satisfied or waived:
     (a) The Agent shall have received counterparts of this Amendment executed
by (i) each of the Company, Kodak Canada and each Guarantor and (ii) the
Required Lenders, or as to any such Lender, advice satisfactory to the Agent
that such Lender has executed this Amendment.
     (b) The Agent shall have received a certificate of each Borrower signed on
behalf of such Borrower by a Responsible Officer, dated the date of the
Amendment Effective Date, certifying as to (i) the correctness of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Amendment Effective Date, before and after giving
effect to this Amendment and (ii) the absence of any event occurring and
continuing, or resulting from the Amendment Effective Date, that constitutes a
Default.
     (c) The Agent shall have received such documents and certificates as the
Agent or its counsel may reasonably request relating to the authorization of the
transactions under this Amendment and any other legal matters relating to the
Loan Parties, this Amendment or the

7



--------------------------------------------------------------------------------



 



transactions contemplated hereunder, all in form and substance reasonably
satisfactory to the Agent and its counsel.
     (d) Immediately before and after giving effect to this Amendment, no
Default shall have occurred and be continuing.
     (e) The Company shall have paid (i) to the Agent, for the benefit of each
Lender under Revolving Credit Facility-B executing this Amendment prior to or
concurrently with the effectiveness thereof, the amendment fee described in the
Fee Letter dated September 8, 2009, between the Company and the Agent (the “Fee
Letter”) and (ii) all invoiced accrued fees and expenses of the Agent and
Citigroup Global Markets Inc., as sole lead arranger in respect of this
Amendment, (including the reasonable fees and expenses of Shearman & Sterling
LLP, counsel for the Agent and the sole lead arranger in respect of this
Amendment, for which invoices shall have been provided to the Company at least
two Business Days prior to the Amendment Effective Date).
     (f) The Borrowers shall have permanently reduced Commitments under the
Revolving Credit Facility-A, for the benefit of each Lender under Revolving
Credit Facility-A executing this Amendment prior to or concurrently with the
effectiveness thereof, in the aggregate principal amount set forth in the Fee
Letter.
     By executing this Amendment, the Required Lenders hereby (i) consent to the
payment of amendment fees in accordance with Section 2(e) hereof and the
reduction in Commitments under the Revolving Credit Facility-A in accordance
with Section 2(f) hereof, (ii) agree that the Credit Agreement is deemed to be
amended to make any modifications to the applicable payment, pro rata and
sharing provisions of the Credit Agreement needed to permit the payment by the
Company of amendment fees in accordance with Section 2(e) hereof and to permit
the Company to reduce Commitments under the Revolving Credit Facility-A in
accordance with Section 2(f) hereof, (iii) waive any notice requirements under
Sections 2.05(a) or 2.10(a) in connection with the reduction in Commitments
under the Revolving Credit Facility-A pursuant to Section 2(f) hereof and
(iv) consent to the other amendments to the Credit Agreement set forth herein.
          SECTION 3. Representations and Warranties of the Loan Parties. Each of
the Borrowers represents and warrants as follows:
          (a) The execution, delivery and performance by the Loan Parties of
this Amendment and the performance by the Loan Parties of the Credit Agreement,
as amended hereby, have been duly authorized by all necessary corporate action.
          (b) This Amendment has been duly executed and delivered by each Loan
Party. This Amendment and the Credit Agreement, as amended hereby, constitute
the legal, valid and binding obligation of each Loan Party enforceable against
such Loan Party in accordance with their respective terms, except as
enforceability may be affected by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity, whether
enforcement is sought in a proceeding in equity or at law.
          SECTION 4. Reference to and Effect on the Credit Agreement and the
other Loan Documents.
          (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit

8



--------------------------------------------------------------------------------



 



Agreement”, “the Amended and Restated Credit Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
          (b) The Credit Agreement (as specifically amended by this Amendment),
the Notes, the Security Agreement, the Canadian Security Agreement and each of
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents to the extent provided in the
Collateral Documents.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
          (d) The Loan Parties and the Required Lenders hereby agree that this
Amendment shall be a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.
          SECTION 5. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or in .pdf or similar electronic format shall be effective as
delivery of a manually executed counterpart of this Amendment.
          SECTION 6. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
          SECTION 7. Notices. Pursuant to Section 9.02(a) of the Credit
Agreement, the Agent hereby designates the following address as its address for
notices: 1615 Brett Rd., Bldg 3, New Castle, Delaware, 19720, Attention: Bank
Loan Syndications Department, fax number 212-994-0849.
[Remainder of Page Intentionally Blank]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            EASTMAN KODAK COMPANY,
     as a Borrower
      By:   /s/ William G. Love       Name:   William G. Love       Title:  
Treasurer       KODAK CANADA INC.,
     as a Borrower
      By:   /s/ William G. Love       Name:   William G. Love       Title:  
Assistant Secretary  

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



            Guarantors:


CREO MANUFACTURING AMERICA LLC
KODAK AVIATION LEASING LLC

    By:   /s/ William G. Love       Name:   William G. Love       Title:  
Manager       EASTMAN GELATINE CORPORATION
EASTMAN KODAK INTERNATIONAL CAPITAL COMPANY, INC.
FAR EAST DEVELOPMENT LTD.
FPC INC.
KODAK (NEAR EAST), INC.
KODAK AMERICAS, LTD.
KODAK IMAGING NETWORK, INC.
KODAK PORTUGUESA LIMITED
KODAK REALTY, INC.
LASER EDIT, INC.
LASER-PACIFIC MEDIA CORPORATION
PACIFIC VIDEO, INC.
PAKON, INC.
QUALEX INC.
    By:   /s/ William G. Love       Name:   William G. Love       Title:  
Treasurer       KODAK PHILIPPINES, LTD.
NPEC INC.     By:   /s/ William G. Love       Name:   William G. Love      
Title:   Assistant Treasurer  

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC.
     as Agent
      By:   /s/ Shane V. Azzara       Name:   Shane V. Azzara       Title:  
Director  

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC.
     as a Lender
      By:   /s/ Shane V. Azzara       Name:   Shane V. Azzara       Title:  
Director  

            Bank of America, N.A.,
     as a Lender
      By:   /s/ Matthew T. O’Keefe       Name:   Matthew T. O’Keefe      
Title:   Senior Vice President  

            Banco Santander, S.A.

    New York Branch
     as a Lender
      By:   /s/ Jorge Saavedra       Name:   Jorge Saavedra       Title:  
Executive Director  

            Banco Santander, S.A.

    New York Branch
     as a Lender
      By:   /s/ Jens Loffe       Name:   Jens Loffe       Title:   Senior Vice
President  

            Commerzbank AG, New York and Grand Cayman
    Branches,
     as a Lender
      By:   /s/ Brian Schneider       Name:   Brian Schneider       Title:  
Director       By:   /s/ Douglas I. Glickman       Name:   Douglas I. Glickman  
    Title:   First Vice President  

            Credit Suisse, Cayman Islands Branch,
     as a Lender
      By:   /s/ John D. Toronto       Name:   John D. Toronto       Title:  
Director       By:   /s/ Vipul Dhadda       Name:   Vipul Dhadda       Title:  
Associate  

 



--------------------------------------------------------------------------------



 



            Deutsche Bank AG New York Branch
By: DB Services New Jersey, Inc.
    as a Lender

    By:   /s/ Jonathan Shin       Name:   Jonathan Shin       Title:   Assistant
Vice President       By:   /s/ Alice L. Wagner       Name:   Alice L. Wagner    
  Title:   Vice President  

            Fifth Third Bank,
    as a Lender

    By:   /s/ Jim Janovsky       Name:   Jim Janovsky       Title:   Vice
President  

            GOLDMAN SACHS LENDING PARTNERS, LLC
    as a Lender

    By:   /s/ Andrew Caditz       Name:   Andrew Caditz       Title:  
Authorized Signatory       Industrial and Commercial Bank of China United
     as a Lender
      By:   /s/ Wang Zhenglong       Name:   Wang Zhenglong       Title:  
Deputy General Manager,
Banking Dept.  

            LightPoint CLO 2004-1. Ltd.
     as a Lender
      By:   /s/ Lori Loftus       Name:   Lori Loftus       Title:   Chief
Compliance Director  

            Lloyds TSB Bank Plc,
    as a Lender

    By:   /s/ Nell Backhouse       Name:   Nell Backhouse       Title:  
Assistant Vice President
Business Support B111       By: /s/ Tatiana Ryvkin       Name:   Tatiana Ryvkin
      Title:   Executive Officer
Business Support R065  

            Loan Funding III (Delaware) LLC
By: Pacific Investment Management Company LLC,
as its Investment Advisor


    By:   /s/ Arthur Y.D. Ong       Name:   Arthur Y.D. Ong       Title:  
Executive Vice President    

            Mizuho Corporate Bank, Ltd.,
    as a Lender

    By:   /s/ Noel Purcell       Name:   Noel Purcell       Title:   Authorized
Signatory    

            MORGAN STANLEY SENIOR FUNDING, INC.,
    as a Lender

    By:   /s/ Ryan Vetsch       Name:   Ryan Vetsch       Title:   Vice
President    

            Natixis,
     as a Lender
      By:   /s/ Kevin Cheng       Name:   Kevin Cheng        Title:   Director 
      By:   /s/ Steven A. Eberhardt       Name:   Steven A. Eberhardt       
Title:   Associate   

 



--------------------------------------------------------------------------------



 



                  PIMCO Floating Rate Income Fund     By:   Pacific Investment
Management Company LLC,
as its Investment Advisor, acting through Investors
Fiduciary Trust Company in the Nominee Name of IFTCO

        By:   /s/ Arthur Y.D. Ong                           Arthur Y.D. Ong
Executive Vice President       PIMCO Floating Rate Strategy Fund     By:  
Pacific Investment Management Company LLC,
as its Investment Advisor, acting through Investors
Fiduciary Trust Company in the Nominee Name of IFTCO

        By:   /s/ Arthur Y.D. Ong                           Arthur Y.D. Ong
Executive Vice President

            PNC Bank, N.A.,
     as a Lender
      By:   /s/ Eric L. Moore       Name:   Eric L. Moore        Title:   Vice
President          Premium Loan Trust I, Ltd.,
     as a Lender
      By:   /s/ Lori Loftus       Name:   Lori Loftus        Title:   Chief
Compliance Officer        SG Finance Inc.
     as a Lender
      By:   /s/ Rahul Verma       Name:   Rahul Verma        Title:   Director 
        SUMITOMO MITSUI BANKING CORPORATION,
     as a Lender
      By:   /s/ Yoshihiro Hyakutome       Name:   Yoshihiro Hyakutome       
Title:   General Manager          SWISS RE FINANCIAL PRODUCTS CORPORATION,
     as a Lender
      By:   /s/ Gloria Gonzalez       Name:   Gloria Gonzalez        Title:  
Authorized Signatory
Swiss Re Financial Products Corporation          The Bank of New York Mellon,
     as a Lender
      By:   /s/ Thomas J. Frangione       Name:   Thomas J. Frangione       
Title:   Vice President         THE BANK OF NOVA SCOTIA,
     as a Lender
      By:   /s/ Todd Meller       Name:   Todd Meller        Title:   Managing
Director         The CIT Group/Business Credit, Inc.,
     as a Lender
      By:   /s/ Carmen Caporrino       Name:   Carmen Caporrino        Title:  
Vice President         The Foothill Group LLC,
     as a Lender
      By:   /s/ Jeff Nikora       Name:   Jeff Nikora        Title:   Executive
Vice President         Wells Fargo Foothill, LLC,
     as a Lender
      By:   /s/ Jennifer Fong       Name:   Jennifer Fong        Title:  
Account Executive, AVP  

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



Exhibit I to
Amendment No. 1 to
Amended and Restated Credit Agreement
Permitted Senior Debt
Summary of Intercreditor Terms
          Capitalized terms not otherwise defined herein have the same meanings
as specified therefor in the Amendment to which this Exhibit I is attached.

     
PARTIES:
  The agent on behalf of the First Lien Parties (as defined below) (the
“Agent”), the agent or trustee in respect of the applicable Permitted Senior
Debt (the “Second Lien Agent”), on behalf of the Second Lien Parties, and the
Obligors (as defined below).
 
   
SECOND LIEN DEBT:
  Permitted Senior Debt, to the extent permitted to be secured by a junior Lien
on all or any portion of the Collateral pursuant to the terms of any credit
facilities pursuant to which there are First Lien Obligations (as defined below)
outstanding from time to time.
 
   
FINANCING DOCUMENTS:
  Definitive documentation (including any Secured Agreements) in respect of the
First Lien Obligations (as defined below) (the “First Lien Credit Documents”)
and definitive documentation in respect of the Second Lien Obligations (as
defined below) (the “Second Lien Credit Documents”).
 
   
FIRST LIEN PARTIES:
  The Secured Parties as referred to and defined in the First Lien Credit
Documents.
 
   
SECOND LIEN PARTIES:
  The agents, issuing banks, trustees, noteholders and lenders under the Second
Lien Credit Documents that are entitled to the benefit of a junior Lien on the
Collateral.
 
   
SECURED PARTIES:
  The First Lien Parties and the Second Lien Parties.
 
   
COLLATERAL:
  All assets of the Obligors that constitute “Collateral” under both the First
Lien Credit Documents and the Second Lien Credit Documents.
 
   
FIRST LIEN OBLIGATIONS:
  All obligations of every nature of the Borrowers, the Guarantors and any other
obligors (collectively, the “Obligors”) owed to the First Lien Parties under the
Loan Documents and the Secured Agreements and any successor, replacement or
other senior secured credit facilities (including any permitted refinancing of
the Facility), including any post-petition interest, whether or not allowed or
allowable in any bankruptcy, insolvency, liquidation or other debtor relief
proceeding (an “Insolvency Proceeding”) (the “First Lien Obligations”); provided
that, the amount of First Lien Obligations shall not exceed (the “First Lien
Cap”) the sum of:

 



--------------------------------------------------------------------------------



 



  (A)   the greater of:

  (1)   (X) the aggregate amount of Debt constituting principal permitted to be
incurred under the First Lien Credit Documents plus the aggregate face amount of
any Letters of Credit issued under the First Lien Credit Documents plus the
aggregate amount of obligations under any Secured Agreement, in an aggregate
amount not to exceed $600,000,000 minus (Y) the aggregate amount of any
voluntary or mandatory prepayments of principal made in respect of advances made
under the First Lien Credit Documents (to the extent that any such prepayment
resulted in a corresponding permanent reduction in the applicable commitments
pursuant to the requirements of the Second Lien Credit Documents); and     (2)  
the amount of senior lien obligations permitted to be incurred under the Second
Lien Credit Documents; plus

  (B)   all interest, reimbursement, indemnities and other payment obligations
related to the Debt, Letters of Credit and other obligations referred to in
clause (A) above.

     
 
  “Secured Agreement” means, to the extent that the obligations thereunder are
secured by the Collateral pursuant to the First Lien Credit Documents, any and
all agreements and other documents relating to any treasury management services
provided by any First Lien Parties and their Affiliates to the Company and any
of its Subsidiaries, all agreements evidencing any other obligations of the
Company and any of its Subsidiaries owing to any of the First Lien Parties and
their Affiliates including, without limitation, all letters of credit issued by
any of the First Lien Parties and their Affiliates for the benefit of the
Company or any of its Subsidiaries, all Hedge Agreements entered into with the
Company or any of its Subsidiaries by any of the First Lien Parties and their
Affiliates, and each agreement or instrument delivered by any Obligor or
Subsidiary of the Company pursuant to any of the foregoing, as the same may be
amended from time to time in accordance with the provisions thereof.
 
   
SECOND LIEN OBLIGATIONS:
  All obligations of every nature of the Obligors from time to time owed to the
Second Lien Parties under the Second Lien Credit Documents and any permitted
refinancing thereof, including any post-petition interest, whether or not
allowed or allowable in any Insolvency Proceeding (the “Second Lien
Obligations”).
 
   
PRIORITY OF LIENS; REMEDIES:
  Until the Discharge of First Lien Obligations (as defined below) has occurred:
 
   
 
  (a) the liens securing the Second Lien Obligations shall be junior and
subordinated in all respects to the liens securing the First Lien Obligations;

 



--------------------------------------------------------------------------------



 



     
 
  (b) the Second Lien Parties shall have no right to exercise rights or remedies
with respect to the Collateral, institute any action with respect to the
Collateral, take or receive any Collateral or any proceeds thereof or object to
the exercise by the First Lien Parties of any rights or remedies with respect to
the Collateral; provided that the Second Lien Parties may exercise rights and
remedies with respect to the Collateral if the First Lien Parties have not
commenced and are not diligently pursuing the exercise of rights and remedies
with respect to the Collateral within a standstill period of 180 days; and
 
   
 
  (c) subject to the proviso in clause (b) above, the First Lien Parties shall
control all decisions related to the administration of the Collateral and the
exercise of remedies under the First Lien Credit Documents without any
consultation with, or the consent of, any of the Second Lien Parties.
 
   
PROHIBITION ON CONTESTING LIENS:
  No Secured Party will contest, or support any other person in contesting the
priority, validity or enforceability of a lien held by or on behalf of any of
the First Lien Parties or the Second Lien Parties.
 
   
NO NEW LIENS/SIMILAR LIENS:
  No Obligor shall grant or permit any additional liens on any asset to secure
the Second Lien Obligations unless it has granted a first priority lien on such
assets to secure the First Lien Obligations.
 
   
APPLICATION OF PROCEEDS/TURN-OVER:
  The proceeds of any liquidation, foreclosure or similar action related to the
Collateral will be applied in the following order of priority:  
 
  First, to pay the First Lien Obligations in accordance with the terms of the
First Lien Credit Documents; second, to pay Second Lien Obligations in
accordance with the terms of the Second Lien Credit Documents; and third, to the
Company or other Person lawfully entitled to such proceeds, or as a court of
competent jurisdiction may direct.
 
   
 
  Until the Discharge of First Lien Obligations, any Collateral or proceeds
thereof received by any Second Lien Party in connection with the exercise of any
right or remedy (including set-off) as a secured creditor relating to the
Collateral in violation of the Intercreditor Agreement shall be segregated and
held in trust and shall be paid over to the Agent for the benefit of the First
Lien Parties in the same form as received, with any necessary endorsement.
 
   
 
  “Discharge of First Lien Obligations” means:
 
   
 
  (a) payment in full in cash of the principal of, reimbursement obligations
with respect to and interest (including interest accruing (or which would,
absent the commencement of an Insolvency Proceeding, accrue) on or after the
commencement of any Insolvency Proceeding, whether or not such interest would be
allowed in such Insolvency Proceeding), on all indebtedness outstanding under
the First Lien Credit

 



--------------------------------------------------------------------------------



 



     
 
  Documents to the extent included under the First Lien Cap;
 
   
 
  (b) payment in full in cash of all other First Lien Obligations that are due
and payable or otherwise accrued at or prior to the time such principal and
interest are paid, including all obligations with respect to any Secured
Agreements to the extent included under the First Lien Cap;
 
   
 
  (c) termination or expiration of all commitments, if any, to extend credit
that would constitute First Lien Obligations to the extent included under the
First Lien Cap; and
 
   
 
  (d) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the Agent) of all letters of credit issued under the First Lien
Credit Documents to the extent included under the First Lien Cap.
 
   
RELEASES:
  In the event that the First Lien Parties release their liens on all or any
portion of the Collateral or any Guarantor from its obligations under its
guaranty of the First Lien Obligations, the comparable lien or guaranty, if any,
in respect of the Second Lien Obligations shall be automatically released;
provided that, except in the case of any such release by the First Lien Parties
pursuant to an exercise of the First Lien Parties’ rights and remedies in
respect of the Collateral under the First Lien Credit Documents, the comparable
lien or guaranty in respect of the Second Lien Obligations shall not be released
if such release would not be permitted under the Second Lien Credit Documents.
 
   
RIGHTS AS UNSECURED CREDITORS:
  Subject to customary restrictions with respect to the exercise of the First
Lien Parties’ rights and remedies under the First Lien Credit Documents, the
Second Lien Secured Parties may exercise rights and remedies as unsecured
creditors against the Obligors in accordance with the terms of the applicable
Second Lien Credit Documents and applicable law; provided that any judgment lien
that arises in favor of any Second Lien Party as a result of its enforcement of
its rights as an unsecured creditor shall be subject to the terms of the
Intercreditor Agreement.
 
   
AMENDMENTS:
  Without the prior written consent of the Agent, no Second Lien Credit Document
may be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Second Lien
Credit Document, would (a) except with respect to any amendment, supplement or
other modification to the Second Lien Credit Documents, or any new Second Lien
Credit Document, in each case relating to a refinancing or replacement of the
Second Lien Obligations, increase the “Applicable Margin” or similar component
of the interest rate by more than 6% per annum (excluding increases resulting
from the accrual of interest at the default rate) or (b) be prohibited by, or
would require any Obligor to act or refrain from acting in a manner that would
violate, any of the terms

 



--------------------------------------------------------------------------------



 



     
 
  of the Intercreditor Agreement. Without the prior written consent of the
Second Lien Agent, no First Lien Credit Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new First Lien Credit Document, would
(a) except with respect to any amendment, supplement or other modification to
the First Lien Credit Documents, or any new First Lien Credit Document, in each
case relating to a refinancing or replacement of the First Lien Obligations,
increase the “Applicable Margin” or similar component of the interest rate by
more than 6% per annum (excluding increases resulting from the accrual of
interest at the default rate or (b) be prohibited by, or would require any
Obligor to act or refrain from acting in a manner that would violate, any of the
terms of the Intercreditor Agreement.
 
   
 
  Any amendments, modifications or waivers of the Intercreditor Agreement must
be signed in writing by each party thereto; provided that no Obligor shall have
the right to consent to an amendment, modification or waiver of the
Intercreditor Agreement unless its rights are directly affected.
 
   
 
  The First Lien Obligations may be refinanced or replaced, in whole or in part,
in each case, without notice to, or the consent (except to the extent a consent
is otherwise required to permit the refinancing transaction under any Second
Lien Credit Document) of any Second Lien Party, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided that the
holders of any such refinancing or replacement indebtedness (or an authorized
agent or trustee on their behalf) bind themselves in writing to the terms of the
Intercreditor Agreement. The Second Lien Obligations may be refinanced or
replaced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any First Lien Credit Document) of any First Lien Party, all
without affecting the Lien priorities provided for herein or the other
provisions hereof; provided that the holders of any such refinancing or
replacement indebtedness (or an authorized agent or trustee on their behalf)
bind themselves in writing to the terms of the Intercreditor Agreement.
 
   
BANKRUPTCY:
  In connection with any Insolvency Proceeding of any Obligor:

  •   Filing of Motions: The Second Lien Parties shall not file any motion, take
any position in any proceeding, or take any other action in respect of the
Collateral (except filing of a proof of claim and certain customary protective
rights and rights under the Intercreditor Agreement) (including any motion
seeking relief from the automatic stay).

  •   DIP Financing: If the First Lien Parties desire to permit the sale or use
of any collateral, or to permit any Obligor to obtain debtor-in-

 



--------------------------------------------------------------------------------



 



      possession financing in an amount, together with the First Lien
Obligations that would remain outstanding after giving effect to such
debtor-in-possession financing, that does not exceed the First Lien Cap plus
$100,000,000 (a “DIP Financing”), then, so long as any Liens on the collateral
securing the DIP Financing are senior to or pari passu with the Liens securing
the First Lien Obligations, the Second Lien Parties shall: (i) be deemed to
accept, and will not object or support any objection to, such sale or use or any
such DIP Financing, (ii) not request or accept any form of adequate protection
or any other relief in connection therewith except as set forth below and (iii)
subordinate its Liens to such DIP Financing, any adequate protection provided to
the First Lien Parties and any “carve-out” for fees agreed to by the Agent to
the same extent that the Liens securing the Second Lien Obligations are
subordinated to the Liens securing the First Lien Obligations under the
Intercreditor Agreement; provided that the foregoing shall not prevent the
Second Lien Parties from proposing any other DIP Financing to any Obligor or to
a court of competent jurisdiction; and provided further, that the foregoing
shall not prevent the Second Lien Parties from objecting to (x) any aspect of a
DIP Financing relating to any provision or content of a plan of reorganization
or any sub rosa plan or (y) any DIP Financing if the Second Lien Parties do not
receive replacement Liens on all post-petition assets of any Obligor in which
any of the First Lien Parties obtain a replacement Lien (to the extent
constituting Collateral), in each case with the same priority as existed prior
to such Insolvency Proceeding.

  •   Sales: None of the Second Lien Parties shall oppose any sale conducted in
accordance with Section 363 of the Bankruptcy Code that is supported by the
Agent, and the Second Lien Parties will be deemed to have consented to any such
sale and to have released their Liens in such assets, so long as the Liens of
the Second Lien Parties attach to the proceeds of any such sale (with the Liens
on such proceeds to be subject to the terms of the Intercreditor Agreement).

  •   Adequate Protection: No Second Lien Party shall contest (i) any request by
the First Lien Parties for adequate protection or (ii) any objection by the
First Lien Parties to any motion, etc. based on the First Lien Parties claiming
a lack of adequate protection or (iii) the payment of interest, fees, expenses
or other amounts to the Agent or any other First Lien Party. However, (a) if the
First Lien Parties are granted adequate protection in the form of additional
collateral in connection with any DIP Financing or use of cash collateral, then
the Second Lien Parties may seek adequate protection in the form of a lien on
such additional collateral (subordinated to the liens securing the First Lien
Obligations and such DIP Financing on the same basis as the other Liens securing
the Second Lien Obligations are so

 



--------------------------------------------------------------------------------



 



      subordinated to the First Lien Obligations under the Intercreditor
Agreement), (b) in the event the any Second Lien Party is granted adequate
protection in the form of additional collateral, then the First Lien Parties
shall have a senior Lien and claim on such additional collateral and (c) in the
event the First Lien Party is granted adequate protection in the form of a
superpriority claim, then the Second Lien Parties may seek adequate protection
in the form of a junior superpriority claim, subordinated to the superpriority
claim granted to the First Lien Parties.

  •   Avoidance Issues: If any First Lien Party is required to disgorge or
otherwise pay any amount to the estate of any Obligor for any reason (a
“Recovery”), then the First Lien Obligations shall be reinstated to the extent
of such Recovery and the Discharge of the First Lien Obligations shall be deemed
not to have occurred.

  •   Separate Grants of Security and Classifications: The grants of Liens
pursuant to the First Lien Credit Documents and the Second Lien Credit Documents
constitute two separate and distinct grants of Liens. If it is held that the
claims constitute only one secured claim, then all distributions shall be made
as if there were separate classes of secured claims. The First Lien Parties and
the Second Lien Parties shall be entitled to vote as a separate class on any
plan of reorganization.

  •   Post-Petition Interest: No Second Lien Party shall oppose or seek to
challenge any claim of any First Lien Party for post-petition interest, fees or
expenses to the extent of the value of any First Lien Party’s Lien, without
regard to the existence of the Liens of the Second Lien Parties in respect of
the Collateral. No First Lien Party shall oppose or seek to challenge any claim
of any Second Lien Party for post-petition interest, fees or expenses to the
extent of the value of the Liens of the Second Lien Parties in respect of the
Collateral, after taking into account the value of the First Lien Obligations.

  •   No Waiver by First Lien Parties: Except with respect to requests for
post-petition interest, fees and expenses as described above, no First Lien
Party shall be prohibited from objecting to any action taken by the Second Lien
Parties (or any agent on their behalf).

  •   Plan of Reorganization. No Second Lien Party shall be prevented from
exercising its rights to vote in favor of or against a plan of reorganization.

     
PURCHASE OPTION:
  Upon acceleration, bankruptcy or commencement of enforcement proceedings, the
Second Lien Parties shall have a one-time right to purchase, within 30 days of
such event, at par, the First Lien Obligations.

 



--------------------------------------------------------------------------------



 



     
PERFECTION OF CERTAIN SECURITY INTERESTS:
  With respect to any Collateral that can be perfected by the possession or
control (including any account in which such Collateral is held), and if such
Collateral or any such account is in fact in the possession or under the control
of the Agent, the Agent will serve as gratuitous bailee (and, with respect to
deposit accounts, gratuitous agent) for the Second Lien Parties for the sole
purpose of perfecting the junior Liens of the Second Lien Parties in such
Collateral, in each case without any representation or warranty by the Agent of
any kind.
 
   
AGENT PROVISIONS:
  Each of the Agent and Second Lien Agent is executing and delivering the
Intercreditor Agreement solely in its capacity as agent for the First Lien
Parties or the Second Lien Parties, as the case may be, and pursuant to the
direction set forth in the First Lien Credit Documents or the Second Lien Credit
Documents, as the case may be. Neither the Agent nor the Second Lien Agent shall
be responsible for the terms or sufficiency of the Intercreditor Agreement for
any purpose. Neither the Agent nor the Second Lien Agent shall have any duties
or obligations under or pursuant to the Intercreditor Agreement other than such
duties as may be expressly set forth in the Intercreditor Agreement as duties on
its part to be performed or observed. In entering into the Intercreditor
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Intercreditor Agreement, each of the Agent and the Second Lien Agent shall have
and be protected by all of the rights, immunities, indemnities and other
protections granted to it under the First Lien Credit Documents or the Second
Lien Credit Documents, as the case may be. Neither the Agent nor the Second Lien
Agent shall have any liability or responsibility for the actions or omissions of
any other Secured Party, or for any other Secured Party’s compliance with (or
failure to comply with) the terms of the Intercreditor Agreement.
 
   
GOVERNING LAW:
  The State of New York.

 